DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Formal Maters
	This action is in response to papers filed 6/1/2021.
	Claims 1, 3-4, 6-17 are pending.
	Claim 1 has been amended.  
Applicant’s election of SCNN1A, SCNN1G, TSC22D3, and SGK1 in the reply filed on 6/11/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2018.
Claims 1, 4, 6-17 are being examined.
The previous objection to the specification has been withdrawn.
Priority
 The instant application was filed 06/01/2017 is a continuation of 14865901, filed 09/25/2015, and claims priority from provisional application 62055385, filed 09/25/2014.
Response to Amendment
The Declaration by Byrd under 37 CFR 1.132 filed 6/1/2021 is insufficient to overcome the rejection of claims 1, 4, 6-17  based upon obviousness as set forth in the last Office action because:  First the declaration is by the inventor who has a vested interest in the outcome of the application.
The declaration provides arguments with respect to RNA in extracellular vesicles taught by Abels .  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require exosome or microvescicles.  Further these arguments are not consistent with the limitations of the claims.  However, Abels teaches, “Most of the RNA in EVs is around 200 nucleotides in length with a much smaller portion extending out to 4 kb (Batagov and Kurochkin 2013). So, although there appear to be some intact mRNA and long ncRNAs, most are probably fragmented, both in exosomes and MVs (Fig. 3a, b).” (page 306, bottom , 1 st column). Abels further teaches, “In general, the RNA cargo of the EVs reflects the levels and types of cytoplasmic content, and is based on the biogenesis of the EVs and type and physiologic state of the cells releasing them. As such, it has been shown that miRNA are sorted to EVs by cell-activation-dependent changes of miRNA target levels in the cell of origin. This was found by overexpressing miRNA target sequences, resulting in relative miRNA enrichment in P-bodies and depletion from MVBs and EVs. Conversely, overexpression of a miRNA enriches it in EVs (de Jong et al. 2012; Squadrito et al. 2014). In depth analysis of the contents of EVs shows that specific mRNA fragments are enriched, especially the 3′UTR fragment of mRNAs (Batagov and Kurochkin 2013). In addition, specific sequences were found to be associated with loading into EVs. 
The declaration continues by providing arguments with respect to the teachings of Svenningsen, another post filing article.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require exosome or microvescicles.  Further these arguments are not consistent with the limitations of the claims. Svenningsen teaches, “RNA associated with EVs are mainly non-coding RNA, but protein encoding mRNAs are also present.”  (page 2, bottom of 2nd column).
The declaration continues by providing arguments with respect to zipcode-like sequences found in some mRNA that are in microvesicles from glioma patients.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not drawn to microvesicles.  Further the claims are not to detection of glioma sequences, but sequences involved in hypertension.  
The declaration concludes by providing the inventors opinion that it would have not been obvious to him that biomarkers or fragments could be detected in urine.  This is clearly the opinion of the inventor.
MPEP 716.01 (c) III. States:
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

	In the instant case  Alvarez (Kidney international (2012) volume 82, pages 1024-1032) teaches different methods of isolation of microvesicles provide different levels of miRNA and mRNA (figure 6). Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) teaches detection of mRNA in urine pellets (figure 2). Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42) teaches, “. Podocyte mRNA (eg, nephrin [NephRNA], podocin [PodRNA], and synaptopodin [SynRNA]) were detected in urinary sediment of patients.” (page 40, 1st column).  Chaudhary teaches, “further, study nd column).
2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success of testing for the recited genes, as testing encompasses positive or negative outcomes. 

Thus the declaration is not persuasive.
Claim Objections
Claims 1, 4, 6-17 are objected to because of the following informalities:  
 Claim 1 has been amended to recite, “(b) having the urine sample  tested for the one or more mRNA  analytes, wherein the biomarkers of MR activation are human proteins.”  The recitation is awkward and confusing as it recites mRNA than later provides limitations with respect to proteins.  If the intent is to require detection of mRNA applicant should amend the claim to recite, “having the urine sample  tested for the one or more mRNA  analytes, wherein the biomarkers of MR activation are human mRNA encoding proteins.”
Claims 4, 6-17 are objected to as they depend from claim 1.
  Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 6-17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the appAs set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming Claim 1 is drawn to  “A method of detecting one or more mRNA analytes encoding all or a portion of biomarkers of mineralocorticoid receptor (MR) activation in a subject comprising (a) obtaining a urine sample from the subject; and (b) having  the urine 
Thus the claims encompass any mRNA or fragments  thereof of human proteins  from the recited target analytes from any urine sample from any species that are biomarkers of MR activation.  This encompass any mRNA from the full length to any length fragment.  This is an enormous genus.
The specification teaches, “[0053] As used herein, the term "subject" refers to any animal (e.g., a mammal), including, but not limited to, humans, non-human primates, rodents, and the like, which is to be the recipient of a particular treatment. Typically, the terms "subject" and "patient" are used interchangeably herein in reference to a human subject.”
The specification teaches, “For example, provided herein are nucleic acid oligonucleotides comprising a portion with at least 70% sequence identity (e.g., 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 100%, or ranges therein) with one of ENaC a, ENaC 3, ENaC 7, GILZ, SGK1, PER1, FKBP5, RASL12, SLC12A3, TNS1, or KCNJlor a portion thereof (e.g., 8 nt, 10 nt, 12 nt, 15 nt, 18 nt, 20 nt, 25 nt, 30 nt, 35 nt, 40 nt, 50 nt, 75 nt, 100 nt, or more, or ranges therein. In 
The examples of the specification are limited to, “Consistent human urinary expression of 11 MR-regulated genes was demonstrated [SCNN1A (encoding ENaC .alpha.), SCNN1B (encoding ENaC .beta.), SCNN1G (encoding ENaC .gamma.), TSC22D3 (encoding GILZ), SGK1, PER1, FKBP5, RASL12, SLC12A3, TNS1, KCNJ1]. Using such detection a quantitative assay of ENaC subunit expression (mRNA and/or protein in human urine and/or sera) is developed.”(0080)
Paragraph 0081 teaches the urine sample were from human.
The teachings of the specification are limited to detection of human mRNA from human subjects.  The specification does not provide any levels of any of the recite mRNA or fragments thereof which were present in urine from any species other than humans..
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
Thus while the claims encompass an enormous genus of the recited human genes (target analytes)  or  fragments  thereof (as short as 8 nucleotides) including those with as little as 70% identity i8n any urine from any species that are indicative of MR activation.  The specification does not demonstrate possession of any of the recited genes or fragments in any urine from any species.  Thus the claims lack adequate written description.
Response to Arguments
The response provides no arguments to the instant rejection.  Thus the rejection as modified in view of the amendment is being maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783) and Colussi (Journal of Hypertension (2013) volume 31, pages 3-15), Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) , Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   .
 First it is noted the claims have been amended to a method of detecting.  The claims require obtaining a urine sample and “having the urine sample tested.”  The broadest reasonable interpretation of having a urine sample tested is for the presence or absence of the recited mRNA or fragments.  
Felder teaches about diagnosis of hypertension and salt sensitivity as it relates to hypertension (page 2 bottom).  Felder teaches, “The need for better surrogate markers for salt sensitivity other than PRA, ANP, BNP, and endogenous ouabain [37,38–42] has prompted the development of genetic screens for hypertension and salt sensitivity using large-scale microarrays and sensitive and specific biomarkers for salt sensitivity, including genetics [34▪▪], proteomics, and renal proximal tubule cells (RPTCs) [43], micro ribonucleic acid (miRNA) [44], and exosomes excreted into the urine [45].” Top 
Thus Felder suggests the detection of markers in urine to diagnose salt sensitivity in hypertension(abstract recent findings). Feder teaches “urinary surrogate markers, including RPTCs, exosomes, and miRNA, hold promise as cost effective methods to screen salt sensitivity and inverse salt sensitivity.”(page 9, conclusions).
Felder does not specifically teach detection of RNA in urine samples. 
However, Zhang teaches, “Aldosterone increases transepithelial Na+ transport in the ASDN in large part through ENaCα induction in this region (1). Aldosterone increases ENaC function in 2 phases: an early phase involving upregulation of preexisting transport machinery and aldosterone-induced regulatory proteins, notably serum- and glucocorticoid-induced kinase–1 (Sgk1), which regulates the plasma membrane abundance of ENaC in part through phosphorylation of the ubiquitin ligase Nedd4-2 (2); and a delayed phase of aldosterone action involving de novo synthesis of ENaC, either from the liganded mineralocorticoid receptor directly binding hormone response elements in the ENaCα promoter to activate transcription (1) or through indirect mechanisms involving other proteins (3, 4). Sgk1 also participates in this late phase, presumably by phosphorylation of specific, as yet undefined transcription factors, which then stimulate ENaCα transcription (5). Aldosterone administration or hyperaldosteronism induced by salt restriction increases ENaCα gene transcription in the ASDN without increasing β or γ subunit expression (3, 6) or altering ENaCα mRNA turnover (7).”  (page 773, 1st column-2nd column).
st column). Colussi teaches, “Eplerenone has been demonstrated to be beneficial also on  hypertension-related subclinical organ damage (Table 1)” (page 6, 1st column, bottom).  Colussi teaches, “Promising results with MRAs in the treatment of hypertension and prevention of hypertension-related organ damage have prompted the search and possible development of new aldosterone antagonists. Search has followed two main strategies: the first has consisted in the development of nonsteroidal MRAs that could overcome the adverse effects of spironolactone and canrenoate without losing the pharmacological properties of these compounds; the second has aimed at developing drugs that inhibit aldosterone biosynthesis and has resulted in the generation of aldosterone-synthase direct inhibitors.”
Alvarez provides a review of methods of isolating urinary microvesicles including a nanomembrane concentrator or exosome precipitation (abstract).  In figures 1 and 2 Alvarez teaches methods P4, P5 , and P6 of isolating microvesicles from urine which do not use ultracentrifugation.  Alavarez teaches the detection of aquaporin 2 by a real time PCR Taqman assay. (figure 6)(B)
Wang teaches detection of mRNA in urine pellets (figure 2). Chaudhary teaches, “. Podocyte mRNA (eg, nephrin [NephRNA], podocin [PodRNA], and synaptopodin [SynRNA]) were detected in urinary sediment of patients.” (page 40, 1st column).  nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a urine sample from a hypertensive subjects and non-hypertensive subjects, examine expression of ENaCα and SGK1 RNA in the samples, determine if there is a difference in ENaCα and SGK1 RNA between the hypertensive and non-hypertensive subject and treat the hypertensive subjections with a difference in expression of the recited genes with a mineralocorticoid receptor antagonist.  The artisan would be motivated to examine expression of ENaCα and SGK1 RNA in the urine to identify markers of aldosterone (a mineralocorticoid) sensitive hypertension and treat subjects with levels of ENaCα and SGK1 RNA with a treatment which targets the pathways regulating the gene expression pattern.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nucleic acids and known methods of treating hypertension.
With regards to claim 4, Wang teaches centriguing a sample at 3000 x g (page 301, measurement of intrarenal and urinary gene expression).    
With regards to claims 6-10, Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and 
With regards to claim 13,  14, 17 Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and urinary gene expression).  Taqman requires two or more primers and a target specific probe for each analyte.  Further the Taqman probes have fluorescent labels.   
With regards to claim 5, Zhang teaches SGK1 and ENaCα expression is regulated by mineralocorticoid activation.  
With regards to claims 6-10, Alvarez teaches detection of aquaporin 2 by a real time PCR Taqman assay using sequence specific primers and probes (figure 6B  and supplemental table 1).  Taqman primers and probes are target specific.  Further the Taqman probes have fluorescent labels.  
The art does not specifically teach giving the sample to a clinical laboratory and getting results.
However, Alavarez concludes, “ out of the protocols tested, P6 is the simplest, fastest, and most effective alternative to ultracentrifugation-based protocols for the isolation of urinary exosomes, particularly for RNA profiling, making it suitable for the rapid assessment of biomarkers in a large number of clinical samples.” (1031, 1st column, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art the methods of Alvarez could be used in clinical laboratory to get clinical data.  The artisan would be motivated to have the analysis in a clinical lab as Alvarez suggests it.  Further the artisan would be motivated to have the assays performed in clinical labs and . 
Response to Arguments
	The response traverses the rejection based on the arguments set forth in the declaration of Byrd.  These argument are not persuasive for the reasons of record.  Further, the claims do not require the use of microvesicles or exosomes, but urine samples. Thus the arguments to microvesicles is not consistent with the limitations of the claims.   Further the claims require having the urine tested, which encompasses the detection of presence and absence.  Further the art of record demonstrates urine samples are not limited to microvesicles or exosomes to which the arguments of the declaration and response are limited.
2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).    This 
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783),  Colussi (Journal of Hypertension (2013) volume 31, pages 3-15), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) , Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   as applied to claims 1, 4-10, 13-17 above, Bhalla (Am Journal of Physiology (2006) volume 291, pages F714-F721).
This rejection is drawn to the elected species from claim 1.
The teachings of Felder, Zhang,  Colussi, Alvarez, Wang and Chaudhary  are set forth above.
While F Felder, Zhang,  Colussi, Alvarez, Wang and Chaudhary   suggest of eNACα, eNACβ, eNACγ, SGK1 are involved in aldosterone regulation of ion transport in the kidney and render obvious detection in urine.  They do not specifically teach TSC22D3.
However Bhalla teaches SGK1 and GILZ (TSC22D3) regulate eNAC. (title, abstract).  
Bhalla teaches, “SGK1 is an Important Aldosterone-Induced Gene, Which
nd column).  Bhalla in figure 1 teaches mineralocorticoid receptor regulates SGK1 and GILZ transcription. Bhalla teaches, “Recent evidence supports the theory that GILZ represents an important mediator of aldosterone action, which acts in parallel with SGK1 to increase ENaC plasma membrane localization (68). GILZ is a member of the TSC22 (TGF--stimulated Fig. 2. Schematic depiction of the role of SGK1 and GILZ in hormonal regulation of ENaC activity in an epithelial cell. SGK1 and GILZ abundance is regulated by aldosterone (Aldo). SGK1 activity is regulated by insulin through phosphatidylinositide 3-kinase (PI3K). According to our hypothesis, GILZ acts in parallel to inhibit ERK signaling. Together, they coordinately block Nedd4-2 inhibition of ENaC. See text for details. For simplicity, only some of the proposed and/or demonstrated interacting complexes are shown. Small circled P, phosphate; Ins, insulin. See the text for definitions of other abbreviations. Fig. 3. SGK1 markedly blunts brefeldin A (BFA)-induced rundown of ENaC mediated Na current. X. laevis oocytes were injected with cRNA for ENaC subunits and Nedd4-2 with (top 2 curves, gray) or without (bottom 2 curves black) SGK1. Oocytes were treated with BFA (5  M) or vehicle (arrow), and 2-electrode voltage clamp was performed at various times after BFA exposure. At earlier time periods, washout of BFA brought current back up to pretreatment levels (not shown). Phenamil-sensitive Na current (INa) is expressed relative to ENaCNedd4-2 before injection of BFA.  clone 22) family of leucine zipper proteins that were initially thought to function as transcription factors (17). As its name implies, it was originally identified in T lymphocytes as a glucocorticoid early-response gene (17). It was identified subsequently as a mineralocorticoid-regulated transcript by serial analysis of gene 
Designing primers and probes, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers and probes to obtain additional oligonucleotides that function to detect specific genes and identify oligonucleotides with improved properties. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes /primers using the teachings in the art at the time the invention was made. The claimed SEQ ID NOs are obvious over the cited prior art, absent secondary considerations.
	Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims to detect  eNACα, eNACβ, eNACγ ,SGK1 and TSC22D3 mRNA and protein expression in urine.  The artisan would be motivated to .
Response to Arguments
	The response provides no specific arguments to the instant rejection.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783) , Colussi (Journal of Hypertension (2013) volume 31, pages 3-15) Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) , Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   as applied to claims 1, 4-10, 13-17 above, and further in view of Miah (British Journal of Cancer (2012) volume 107, pages 123-128).
The teachings of Felder, Zhang,  Colussi, Alvarez, Wang and Chaudhary  are set forth above.
While F Felder, Zhang,  Colussi, Alvarez, Wang and Chaudhary render obvious the detection of SGK1,eNACα, eNACβ, eNACγ in urine.  They do not specifically teach the use of two primer pairs for each target.
However, Miah teaches the use of nested primer to detect RNA in urine (125, 1st column).  Miah teaches, “We used a nested PCR approach to determine cDNA concentration, as our starting RNA concentration was low.” (125, 1st column).  Maih teaches use of nested PCR to detect by real-time PCR using Taqman assay.
.
Response to Arguments
	The response provides no specific arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634